Citation Nr: 1117609	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  08-36 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to his service-connected left hallux valgus with bunionectomy and proximal metatarsal crest osteotomy disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1984 to June 1990, during peacetime.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA), New Orleans, Louisiana, Regional Office (RO), which inter alia denied service connection for a low back condition.  The Veteran disagreed with such decision and subsequently perfected the appeal.   

In April 2009, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A copy of the hearing transcript is of record and has been reviewed.      

In August 2009 and November 2010, the Board remanded this claim to the AMC/RO for additional development, including inter alia affording the Veteran an examination to determine the extent and etiology of his low back disability. That development was completed and the case was returned to the Board for appellate review.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a low back disability, to include as secondary to his service-connected left hallux valgus with bunionectomy and proximal metatarsal crest osteotomy disability.  Although the Board regrets the additional delay, further development is needed prior to adjudicating the merits of the claim.

Initially, the Board notes that in March 2011 the Veteran submitted a statement from his mother (see March 2011 Hand-Written Statement from the Veteran's Mother), such statement has not been considered by the RO, the agency of original jurisdiction (AOJ), as such evidence was not of record when the AOJ last adjudicated the claim in the February 2011 Supplemental Statement of the Case.  Further, the Veteran has not provided a waiver of consideration by the AOJ of such evidence.  As such, remand for initial consideration by the RO of the March 2011 statement from the Veteran's mother is required under 38 C.F.R. § 20.1304(c) (2010).  

As noted, in August 2009 and November 2010 remands, the Board determined that further development was required and remanded the service connection claim for a low back disability to the RO/AMC for a VA examination to determine the current extent and etiology of the Veteran's low back disability.  Specifically, the Board directed the RO to afford the Veteran with a VA examination that provided an opinion with a complete rationale regarding whether the Veteran's low back disability, to include degenerative disc disease (DDD), lumbar disc disease sciatica, left L5 radiculopathy, right S1 radiculopathy, polyneuropathy with distal axonal loss, neuromuscular pain, and possible chronic inflammation demyelinating polyneuropathy, is related to service, specifically the low back injury and paralumbar strain disability documented in-service.  The Board also request an opinion regarding whether the Veteran's low back disability, to include DDD, lumbar disc disease sciatica, left L5 radiculopathy, right S1 radiculopathy, polyneuropathy with distal axonal loss, neuromuscular pain, and possible chronic inflammation demyelinating polyneuropathy, is aggravated by, proximately due to, or the result of his service-connected left hallux valgus with bunionectomy and proximal metatarsal crest osteotomy disability.  See August 2009 Board Decision/Remand; November 2010 Board Remand.  The Board requested that in rendering such opinion, the examiner should consider a March 2009 Private Treatment Report from Dr. R.D.S. indicating that the Veteran "had preexisting degenerative disc disease [DDD] in his lower back which is causing the neurological symptoms in his lower extremities," and "due to his abnormal ambulation from previous foot surgery, his [DDD] is certainly aggravated by his impaired ambulation."    
Review of the claims folder reveals that the Veteran was provided with a VA examination regarding his low back disability in October 2009.  However, the examiner failed to consider the evidence as requested in the August 2009 Board Decision/Remand, thus failing to provide a complete rationale for any opinion rendered.  In this regard, the VA examiner provide negative nexus opinions regarding a relationship between the Veteran's low back disability and service and whether his low back disability is "related to or proximately due to" his service-connected foot disability and noted the evidence relied on in rendering such opinion.  The VA examiner noted that he did not review any private treatment records, to include the March 2009 Private Treatment Report from Dr. R.D.S.  Further, the examiner failed to provide an opinion regarding whether the Veteran's low back disability is "aggravated by" his service-connected foot disability.   As such, in a November 2010 remand, the Board determined that the October 2009 VA opinion was inadequate to decide the claim and remanded the claim for a VA examination and opinion as requested in the August 2009 Board Decision/Remand.  See November 2010 Remand.  

Further review of the record reveals that the Veteran was provided with a new VA examination regarding the etiology of his low back disability.  See January 2010 VA Feet Examination Report.  Although the examiner opined that the Veteran's service-connected "bunionectomy and proximal metatarsal crest osteotomy did not cause CIPD [chronic inflammation demyelinating polyneuropathy]."  The examiner failed to opine whether the Veteran's other diagnosed low back disabilities, to include DDD, lumbar disc disease sciatica, left L5 radiculopathy, right S1 radiculopathy, polyneuropathy with distal axonal loss, neuromuscular pain, are related to,  proximately due to, or aggravated by the service-connected left hallux valgus with bunionectomy and proximal metatarsal crest osteotomy disability.  The examiner also failed to opine whether the chronic inflammation demyelinating polyneuropathy was aggravated by the service-connected left hallux valgus with bunionectomy and proximal metatarsal crest osteotomy disability.  The examiner also failed to provide an opinion regarding whether the Veteran's low back disability, to include DDD, lumbar disc disease sciatica, left L5 radiculopathy, right S1 radiculopathy, polyneuropathy with distal axonal loss, neuromuscular pain, and possible chronic inflammation demyelinating polyneuropathy, is related to service.  See January 2011 VA Feet Examination Report.  Therefore, the Board finds such examination inadequate to decide the claim.  The Board notes that the January 2011 VA examiner is a podiatrist specializing in foot disabilities and not disabilities of the spine; thus, an addendum to the January 2011 VA examination will not be requested and an addendum to the October 2009 VA examination will be requested instead.  As such, an addendum to the October 2009 VA Examination Report regarding the service connection claim for a low back disability, or a new VA examination, if the October 2009 examiner is not available, is necessary to ascertain whether the Veteran's low back disability is related to service, or whether disability is related to, proximately due to, or aggravated by his service-connected left hallux valgus with bunionectomy and proximal metatarsal crest osteotomy disability.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).   

As such, the RO/AMC failed to comply with the Board's August 2009 and November 2010 remand orders requesting that the Veteran be provided with a VA examination to determine the extent and etiology of his low back disability that renders an opinion on the above noted questions and supported by complete rationale, and such examination and opinions must be again provided.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following action:

1.  As noted above, the RO/AMC failed to provide the Veteran with a VA examination and opinion regarding his low back claim that provided a complete rationale for any opinion rendered as requested by the August 2009 and November 2010 Board Remands.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, as outlined in the August 2009 and November 2010 Board Remands, the RO/AMC should again afford the Veteran a VA examination to provide a medical opinion as to whether the Veteran's low back disability is related to his service or his service-connected left hallux valgus with bunionectomy and proximal metatarsal crest osteotomy disability. 

The claims folder should be returned the same VA examiner who conducted the October 2009 VA examination at the New Orleans VAMC for clarification of his opinion as to whether the Veteran's current low back disability, to include DDD, lumbar disc disease sciatica, left L5 radiculopathy, right S1 radiculopathy, polyneuropathy with distal axonal loss, neuromuscular pain, and possible chronic inflammation demyelinating polyneuropathy, is related to service.  A complete rationale should be provided for any opinion.  Further, the examiner should provide an opinion regarding whether the Veteran's current low back disability, to include DDD, lumbar disc disease sciatica, left L5 radiculopathy, right S1 radiculopathy, polyneuropathy with distal axonal loss, neuromuscular pain, and possible chronic inflammation demyelinating polyneuropathy, is related to, proximately due to, or aggravated by his service-connected left hallux valgus with bunionectomy and proximal metatarsal crest osteotomy disability.  A complete rationale should be provided for any opinion.  

If the October 2009 VA examiner is not available, the Veteran should be provided a new VA examination regarding his low back disability.  The examiner should provide an opinion as to whether it is at least as likely as not that any current low back disability to include DDD, lumbar disc disease sciatica, left L5 radiculopathy, right S1 radiculopathy, polyneuropathy with distal axonal loss, neuromuscular pain, and possible chronic inflammation demyelinating polyneuropathy, is related to the Veteran's service, specifically the low back injury and paralumbar strain disability documented in-service in September 1987.  The examiner should also provide an opinion as to whether the Veteran's current low back disability to include DDD, lumbar disc disease sciatica, left L5 radiculopathy, right S1 radiculopathy, polyneuropathy with distal axonal loss, neuromuscular pain, and possible chronic inflammation demyelinating polyneuropathy, is at least as likely as not aggravated by, proximately due to, or the result of his service-connected left hallux valgus with bunionectomy and proximal metatarsal crest osteotomy disability.  The examiner should reconcile his opinion with the opinion provided by Dr. R.D.S. in the March 2009 Private Treatment Report.      

A complete rationale should be provided for any opinion.  The claims file should be made available to the examiner for review.  The entire claims file must be reviewed by the examiner in conjunction with the examination and the report should state that such review has been accomplished.

2.  Upon completion of the above-requested development, the RO should readjudicate the Veteran's service connection claim for a low back disability, taking into account any newly obtained evidence, in particular the March 2011 Hand-Written Statement from the Veteran's Mother and any additional evidence obtained as a result of this Remand.  If the claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case as to the issues 
remaining on appeal, and afforded a reasonable period of time within which to respond thereto.          

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or 






(CONTINUED ON NEXT PAGE)


other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

To help avoid future remand, the AMC/RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


